DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020, 11/19/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2018/0301417).
Regarding claim 1, Chen discloses, in at least figures 1-12 and related text, a method for forming a semiconductor device, the method comprising:
providing a substrate (100, [9]) with one (110, [9]) or more fins on the substrate (100, [9]) and forming a dummy gate (134, [13]) on the one (110, [9]) or more fins or on one or more nanowires formed from the one or more fins; 
providing spacers (140, [16]) on the one (110, [9]) or more fins or the one or more nanowires and the dummy gate (134, [13]); 

providing a sacrificial plug (136, [15]) between the spacers (140, [16]) after performing the first replacement metal gate module (after providing 132, [13]); 
epitaxially growing a source and a drain (160 of 110S, [23]) in the one (110, [9]) or more fins or in the one or more nanowires; 
removing the sacrificial plug (136, [15]); and 
performing a second replacement metal gate module wherein a work function metal (182, [28]) is deposited between at least part of the spacers (140, [16]) such that the work function metal (182, [28]) is covering the high-k material (132, [13]) of at least some of the one (110, [9]) or more fins or one or more of the one or more nanowires.
Regarding claim 2, Chen discloses the method according to claim 1 as described above.
Chen further discloses, in at least figures 1-12 and related text, a work function tuning integration scheme ([28]).
Regarding claim 3, Chen discloses the method according to claim 1 as described above.
Chen further discloses, in at least figures 1-12 and related text, providing an etch stop layer or a p-type work function metal (182, [28]) on the high-k material (132, [13]).
Regarding claim 4, Chen discloses the method according to claim 1 as described above.
Chen further discloses, in at least figures 1-12 and related text, providing TiN (182, [28]) on the high-k material (132, [13]).
Regarding claim 6, Chen discloses the method according to claim 4 as described above.

Regarding claim 7, Chen discloses the method according to claim 1 as described above.
Chen further discloses, in at least figure 2 and related text, pullback (etching process of 132, [15]) of the high-k material (132, [13]) before providing the sacrificial plug (136, [15]).
Regarding claim 9, Chen discloses the method according to claim 1 as described above.
Chen further discloses, in at least figures 1-12 and related text, the work function metal (182, [28]) is an n-type work function metal ([28]).
Regarding claim 10, Chen discloses the method according to claim 9 as described above.
Chen further discloses, in at least figures 1-12 and related text, the work function metal (182, [28]) comprises a plurality of metals ([28]).
Regarding claim 11, Chen discloses the method according to claim 1 as described above.
Chen further discloses, in at least figures 1-12 and related text, depositing a bilayer plug (136, [15]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2018/0301417) in view of Mulfinger (US 2019/0221483).

Chen does not explicitly disclose the one or more nanowires are horizontal nanowires.
Mulfinger teaches, in at least figures 6, 6A, 6B, and related text, the method comprising the one or more nanowires (231/231, [67]) are horizontal nanowires, for the purpose of improving manufacturing methods for nanostructure devices, including nanosheet- and nanowire-based transistors ([4]).
Chen and Mulfinger are analogous art because they both are directed to method for forming a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chen with the specified features of Mulfinger because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Chen to have the one or more nanowires being horizontal nanowires, as taught by Mulfinger, for the purpose of improving manufacturing methods for nanostructure devices, including nanosheet- and nanowire-based transistors ([4], Mulfinger).
Regarding claim 13, Chen in view of Mulfinger discloses the method according to claim 12 as described above.
Mulfinger further teaches, in at least figures 6, 6A, 6B, and related text, the horizontal nanowires (231/231, [67]) are stacked on top of each other, for the purpose of improving manufacturing methods for nanostructure devices, including nanosheet- and nanowire-based transistors ([4]).

Mulfinger further teaches, in at least figures 6, 6A, 6B, and related text, the horizontal nanowires (231/231, [67]) are nFET (340, [56]) and pFET (330, [56]) horizontal nanowires thus forming a complementary FET device, for the purpose of improving manufacturing methods for nanostructure devices, including nanosheet- and nanowire-based transistors ([4]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2018/0301417) in view of Lee (US 2019/0319118).
Regarding claim 15, Chen discloses the method according to claim 1 as described above.
Chen does not explicitly disclose the one or more nanowires are vertical nanowires.
Lee teaches, in at least figures 7, 9, and related text, the method comprising the one or more nanowires (105, [31]) are vertical nanowires, for the purpose of providing vertical field effect transistor (VFET) having a fin structure which reduces parasitic resistance ([1]).
Chen and Lee are analogous art because they both are directed to method for forming a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chen with the specified features of Lee because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Chen to have the one or more nanowires being vertical nanowires, as taught by Lee, for the purpose of providing vertical field effect transistor (VFET) having a fin structure which reduces parasitic resistance ([1], Lee).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 4-5 that recite “providing the TiN on the high-k material prior to the one or more annealing steps” in combination with other elements of the base claims 1 and 4-5.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 8 that recite “providing metal contacts with the source and the drain before removing the sacrificial plug” in combination with other elements of the base claims 1 and 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811